—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 4, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a receptionist by the employer and was required as a part of her employment duties to report for work on either Thanksgiving Day, Christmas Day or New Year’s Day. Claimant chose New Year’s Day but subsequently attempted to find a substitute to work for her during part of the New Year’s Day shift. We find substantial evidence to *956support the Board’s finding that claimant voluntarily left her employment after she was unable to arrange for a substitute.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.